DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 1/15/2021 has been entered.
Response to Amendment
	The amendments filed on 1/15/2021 does not put the application in condition for allowance.
	Examiner withdraws all rejections in prior office action due to the amendments.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 4-9, 10, 12-14, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable Pena (US Pub No. 2014/0318609) in view of Miao (Inorganica Chimica Acta 376 (2011) 619–627)
Regarding Claim 1, 12-14, and 20, Pena et al. teaches a visibly transparent photovoltaic device [Fig. 1, 0020-0026] comprising:
a visibly transparent substrate [1, Fig. 1, 0020];
a first visibly transparent electrode [2, Fig. 1, 0021] coupled to the visibly transparent substrate [1, Fig. 1, 0020]; a second visibly transparent electrode [6, Fig. 1, 0025] above the first visibly transparent photoactive layer [4, Fig. 1, 0023, the active layer can be a tandem organic active layer with two layers, examiner is interpreting the first visibly transparent active layer as one of the two layers]];
a first visibly transparent photoactive layer [4, Fig. 1, 0023, the active layer can be a tandem organic active layer with two layers, examiner is interpreting the first visibly transparent active layer as one of the two layers]] between the first visibly transparent electrode [2, Fig. 1, 0021] and the second visibly transparent electrode [6, Fig. 1, 0025], wherein the first visibly transparent photoactive layer [4, Fig. 1, 0023,] comprises a photoactive compound [0023] wherein a second visibly transparent active layer [4, Fig. 1, 0023, the active layer can be a tandem organic active layer with two layers, examiner is interpreting the second visibly transparent active layer as one of the two layers] comprises a second photoactive compound [0023] and in direct contact with the first visibly transparent active [4, Fig. 1, 0023], wherein the first and second visibly transparent active layer exhibits an average visible band absorption of 70% or less [Fig. 4, 0014, the graphs shows the cells with a visibly band absorption of about less than 70%]

Miao et al. teaches Nickel bis(dithiolene) dye compound [page 620, Fig. 1, top left of page] used to improve the efficiencies of tandem solar cells [page 627, top left of page].
Since Pena et al. is concerned about improved solar efficiency [0009], it would have been obvious to of ordinary skill in the art before the filing of the invention to utilize the Nickel bis(dithiolene) of Miao et al. in the first visibly transparent photoactive layer of the photoactive layer of Pena et al. in order to provide improved efficiencies for the solar cell of Pena et al. [page 627, top left of page].
In addition, the combination would have been merely the selection of a known photoactive material known in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Modified Pena et al. teaches all the structural limitations of the claim; therefore, therefore, it is the view of the examiner, based on the teaching of modified Pena et al., has a reasonable basis to believe that the claimed properties are inherently possessed by the device of modified Pena et al. meeting the limitation of “wherein the first visibly transparent photoactive layer comprises a 
Furthermore, modified Pena et al. teaches all the structural limitations of the claim; therefore, therefore, it is the view of the examiner, based on the teaching of modified Pena et al., has a reasonable basis to believe that the claimed properties are inherently possessed by the device of modified Pena et al. meeting the limitation of “wherein absorption of near-infrared light by the first photoactive compound drives formation and separation of electron-hole pairs.” and “wherein absorption of near-infrared light or ultraviolet light by the second photoactive compound drives formation and separation of electron-hole pairs.”
Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Regarding Claim 4, within the combination above, modified Pena et al. teaches all the structural limitations of the claim; therefore, therefore, it is the view of the examiner, based on the teaching of modified Pena et al., has a reasonable basis to believe that the claimed properties are inherently possessed by the device of modified Pena et al. meeting the limitation of “wherein the first photoactive compound functions as an electron acceptor material” and “wherein the second photoactive compound functions as an electron acceptor material”
Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
Regarding product and apparatus claims, when the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent.  The Courts have held that it is well settled that where there is a reason to believe that a functional characteristic would be inherent in the prior art, the burden of proof then shifts to the applicant to provide objective evidence to the contrary. See In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Regarding Claim 5, within the combination above, modified Pena et al. teaches all the structural limitations of the claim; therefore, therefore, it is the view of the examiner, based on the teaching of modified Pena et al., has a reasonable basis to believe that the claimed properties are inherently possessed by the device of modified Pena et al. meeting the limitation of “wherein the first photoactive compound functions as an electron acceptor material” and “wherein the second photoactive compound functions as an electron acceptor material” 
Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Regarding Claim 6, within the combination above, modified Pena et al. teaches wherein the first visibly transparent photoactive layer and the second visibly transparent photoactive layer independently have thicknesses of 40 nm to 500 nm [0023] overlapping the claimed range of 1 nm to 300 nm.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP §2144.05.
Regarding Claim 7, within the combination above, modified Pena et al. teaches wherein the first visibly transparent photoactive layer and the second visibly transparent photoactive layer correspond to separate, mixed, or partially mixed layers [0023].
Regarding Claim 8, wherein within the combination above, Modified Pena et al. teaches all the structural limitations of the claim; therefore, therefore, it is the view of the examiner, based on the teaching of modified Pena et al., has a reasonable basis to believe that the claimed properties are inherently possessed by the device of modified Pena et al. meeting the limitation of “photoactive compound is visibly transparent”
Since the PTO does not have proper means to conduct experiments, the burden of proof is now shifted to applicants to show otherwise. In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977); In re Fitzgerald, 205 USPQ 594 (CCPA 1980).
In re Schreiber, 128 F.3d at 1478, 44 USPQ2d  at 1478, 44 USPQ2d at 1432 (Fed. Cir. 1997) (see MPEP § 2112.01, I.).
Regarding Claim 9, within the combination above, modified Pena et al. teaches wherein the first visibly transparent photoactive layer is coupled to the first visibly transparent electrode or wherein the first visibly transparent photoactive layer is coupled to the second visibly transparent electrode [Fig. 1, 0020-0026].
Regarding Claim 10, within the combination above, modified Pena et al. teaches wherein M is Ni [See rejection of claim 1].
Claim 2  is/are rejected under 35 U.S.C. 103 as being unpatentable Pena (US Pub No. 2014/0318609) in view of Miao (Inorganica Chimica Acta 376 (2011) 619–627) as applied above in addressing claim 1, in further view of Weiss (US Pub No. 2016/0141497)
Regarding Claim 2, within the combination above, modified Pena et al. is silent on wherein the second photoactive compound comprises a boron-dipyrromethene-based compound.
Weiss et al. teaches a solar cell [0035] comprising a boron-dipyrromethene [0015] used to provide improved thermal stability [0011-0013].
Since Pena et al. is concerned about improved solar efficiency [0009], it would have been obvious to one of ordinary skill in the art before the filing of the invention to utilize the boron-dipyrromethene of Weiss et al. with the second visibly transparent photoactive layer of Pena et al. in order to provide a photoactive layer with improved efficiency [0033] by improving thermal stability [0011-0013].

The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable Pena (US Pub No. 2014/0318609) in view of Miao (Inorganica Chimica Acta 376 (2011) 619–627) as applied above in addressing claim 1, in further view of Pfeiffer (US Pub No. 2013/0104968)
Regarding Claim 3, within the combination above, modified Pena et al. is silent on wherein the second visibly transparent photoactive layer comprises a phthalocyanine.
Pfeiffer et al. teaches a visibly transparent photoactive layer comprises phthalocyanine [0126].
Since Pena et al. is concerned about improved solar efficiency [0009], and the active layer comprises a organic material [0023], it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify the second transparent photoactive layer of modified Pena et al. with the Phthalocyanine of Pfeiffer et al. as it is merely the selection of conventional organic photoactive material in the art and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pena (US Pub No. 2014/0318609) in view of Miao (Inorganica Chimica Acta 376 (2011) 619–627) as applied above in addressing claim 1, in further view of Saito (JP2003/139946, Machine translation)
Regarding Claim 11, within the combination above, modified Pena et al. is silent on wherein one or more R groups are each independently a phenyl group.
Saito et al. teaches a in chemical formula 5 in para. 41 a Nickel bis(dithiolene) dye [0009-0011] where A1 to A12 are independently aryl group, such as a phenyl [It appears to be para. 15, “Preferred specific examples of A1 to A12 are hydrogen atom; methyl group, ethyl group, i-butyl group, t-butyl group, n-butyl group, n-hexyl group, c-hexyl group, benzyl group, C1-C10 alkyl groups such as phenethyl group and trifluoromethyl group; C6-C10 aryl groups such as phenyl group and tolyl group; methoxy group”].
Since Pena et al. is concerned about improved solar efficiency [0009], and open to a variety of materials [0023], it would have been obvious to one of ordinary skill in the art before the filing of the invention to utilize the Nickel bis(dithiolene) of Saito et al. in the photoactive layer of modified Pena et al. as it is merely the selection of a conventional photoactive materials for solar cells and one of ordinary skill would have a reasonable expectation of success in doing so.
The combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007) (see MPEP § 2143, A.).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-14, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y SUN whose telephone number is (571)270-0557.  The examiner can normally be reached on 9AM-7PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL Y SUN/Primary Examiner, Art Unit 1726